Citation Nr: 0300094	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  93-06 436	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for epilepsy.

2. Entitlement to service connection for residuals of a 
stress fracture of the right tibia.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to 
August 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1992 rating decision of 
the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).

During the pendency of this appeal the veteran has raised 
numerous other issues which are the subject of an August 
2002 rating decision, of the Atlanta, Georgia, RO.  That 
decision has not been appealed and the only issues 
currently before the Board are the three described above.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of 
this appeal has been obtained.

2. The medical evidence does not show any current epilepsy 
or any other seizure disorder related to service.

3. The medical evidence does not show any current residuals 
of a fractured right tibia suffered in service.

4. Service connection for allergic  rhinitis was denied by 
the RO in a rating decision dated in April 1988 and that 
decision was not appealed.

5. Evidence submitted by the veteran since the April 1988 
rating decision is not so significant that it must be 
considered in order to fairly decide whether the veteran 
is entitled to service connection for allergic rhinitis.


CONCLUSIONS OF LAW

1. Epilepsy was not incurred or aggravated in service, and 
is not otherwise related to service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).

2. Chronic residuals of a fractured right tibia were not 
incurred or aggravated in service, and are not otherwise 
related to service. 38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).

3. The April 1988 RO rating decision is final. 38 U.S.C.A. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1987); currently 38 U.S.C.A. § 7105(c) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).

4. New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for allergic rhinitis and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been 
a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); see 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty 
to assist, and imposed on VA certain notification 
requirements. 

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by 
the Secretary).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  

The November 1992 rating decision, the February 1993 
statement of the case (SOC), and the August 2002 
supplemental statement of the case (SSOC) advised the 
veteran of the laws and regulations pertaining to service 
connection and reopening due to new and material evidence.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  
The veteran was specifically informed that service 
connection was being denied for epilepsy because there was 
no medical evidence showing that the veteran has epilepsy 
that is linked to service.  The veteran was also informed 
that service connection for residuals of a fractured right 
tibia was being denied because there was no medical 
evidence showing a current disability related to the 
fractured tibia.  Lastly, the veteran was specifically 
informed that his claim for service connection for 
allergic rhinitis was being denied because there was no 
new and material evidence being submitted that established 
a link to service, which was the basis for the 1988 denial 
on this issue.  The RO sent letters dated in May 2001 and 
May 2002 that informed the veteran what evidence had been 
gathered and informed the veteran what evidence was still 
needed, specifically evidence establishing that he 
suffered from the claimed disabilities and that they are 
linked to service in some way.  The RO obtained the 
veteran's service medical records, VA hospitalization and 
treatment records, Social Security Administration records, 
and additional private medical records.  There is no 
credible evidence that additional relevant evidence 
exists.  The Board notes that the veteran received 
multiple neurological evaluations that are contained in 
the claims folder.  He also underwent a VA orthopedic 
examination in December 1987.

Accordingly, the Board finds that VA has satisfied its 
duty to notify and to assist and that under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face 
of overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

II.  Entitlement to service connection for epilepsy and 
residuals of a fractured right tibia

In general, service connection will be granted for 
disability resulting from injury or disease incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

To grant direct service connection, it is required that 
the evidence show the existence of a current disability, 
an inservice disease or injury, and a link between the 
disability and the inservice disease or injury.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has 
been repeatedly reaffirmed by the United States Court of 
Appeals for the Federal Circuit, which recently stated 
that "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability".  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran has claimed that he suffers from epilepsy that 
is related to service.  The veteran's service medical 
records are negative for any mention of epilepsy or any 
other seizure disorder.  The veteran's separation 
examination dated in August 1973 does not indicate any 
history or diagnosis of epilepsy.  

The veteran was hospitalized for a psychiatric disability 
at the VA Medical Center in Gainesville, Florida from 
October 18, 1985 to November 8, 1985.  While in the 
hospital he underwent neurological testing.  The 
neurological examination was unremarkable.  A 21-channel 
electroencephalogram (EEG) performed in the waking state 
was normal.  All lab tests were normal.  A noncontrast 
computed tomography (CT) scan of the head was read as 
normal.  The veteran underwent an EEG at the VA Medical 
Center in Washington, DC in March 1986 that was normal.

The veteran suffered a gunshot wound to the leg in 
February 1992.  While being treated for that injury he 
underwent repeated neurological testing.  In February 
1992, the treatment notes indicated that his cranial 
nerves were intact and there was no sensory deficit.

An April 1992 neurological examination performed at the 
Florida State hospital was normal.  There was no 
impairment of cerebral function, the cranial nerves were 
intact.  Finger to finger testing, finger to nose testing, 
Romberg testing, pronation/supination, and 
dysdiadochocinesia were all within normal limits.  Heel to 
knee and gait were not within normal limits but that was 
not due to epilepsy. Motor function was normal, sensory 
function was intact bilaterally, and reflexes were normal.  
The neurological diagnosis was normal.

An August 1992 neurological examination performed at the 
Florida State hospital indicated no evidence of 
neurological impairment in the veteran.  The veteran 
underwent an electroencephalogram on July 14, 1992 that  
was normal.  The veteran's gross cerebellar function was 
intact.  DTR's were 1+ and symmetrical.

The veteran's service medical records do show that he 
suffered a fractured right tibia in service but his 
separation examination makes no mention of it or any 
disability related to his fractured tibia.  The veteran 
has presented inpatient and outpatient treatment records 
going back to 1984 and there is no mention of any residual 
disability from the fracture.  The veteran did undergo X-
rays of both lower legs in February 1986.  The X-rays were 
normal.

The veteran underwent a VA orthopedic examination in 
December 1987.  The examiner notes that the veteran could 
stand on his toes and heels with difficulty and walks on 
the outside and inside edges of his feet with difficulty.  
The veteran had a normal gait and normal range of motion 
of the feet and ankles.  There was no edema and there were 
good posterior tibial pulses.  The examiner diagnosed pes 
planus and did not indicate that any of the veteran's 
difficulty was attributable to a prior fracture of the 
tibia.

An April 1992 physical examination from the Florida State 
hospital revealed that the veteran had difficulty walking 
and was using crutches and unable to bear weight on his 
right leg, but that the disability was secondary to the 
gunshot wound he suffered to his leg in February 1992.  
There was no other indication of any right leg disability.

The veteran has stated his belief that he has epilepsy and 
that he suffers from residuals of a fractured right tibia, 
however, lay persons are not competent to offer medical 
opinions as to the diagnosis or etiology of disease.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran is competent to describe symptoms but cannot give 
a medical opinion as to their diagnosis.  Here, there is 
no medical evidence that the veteran currently suffers 
from epilepsy or any residuals of a fractured right tibia. 
In the absence of proof of a present disability there can 
be no valid claim.  Brammer v Derwinski, 3 Vet. App.  223, 
225 (1992).

III. New and material evidence to reopen a claim of 
service connection for allergic rhinitis

Entitlement to service connection for allergic rhinitis 
was denied by the RO in a rating decision in April 1988. 
This decision was not appealed and is final. 38 U.S.C.A. 
§ 4005(c) (1982); 38 C.F.R. §§ 3.104, 19.129, 19.192 
(1987); currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002).  
Service connection was denied because there was no medical 
evidence showing a link between the veteran's allergic 
rhinitis and his military service.  The evidence at the 
time indicated that the veteran suffered from hay fever in 
service which was diagnosed as allergic rhinitis, but that 
it was an acute episode and it cleared up and the veteran 
did not suffer again from it until several years after 
service.  There was no evidence that established that the 
allergic rhinitis was a chronic condition that began in 
service.

Prior, unappealed rating decisions may not be reopened 
absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A 
§ 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 (2002).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (2002).  When determining 
whether the claim should be reopened, the credibility of 
the newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1991).

The Board acknowledges that the regulation regarding new 
and material evidence was recently amended.  38 C.F.R. 
§ 3.156(a) (2002).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The veteran's 
request to reopen his claim of entitlement to service 
connection for allergic rhinitis was filed prior to August 
29, 2001.  Therefore, the amended regulation does not 
apply

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim 
as in this case dealing with a claim for service 
connection.  Evans v. Brown, 
9 Vet. App. 273 (1996).  However, it is the specified 
bases for the final disallowance that must be considered 
in determining whether the newly submitted evidence is 
probative.  Id.  Such evidence must tend to prove the 
merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Evidence submitted since the April 1988 rating decision 
consists of VA hospitalization and outpatient treatment 
notes, treatment notes from the Florida state hospital, 
Social Security Administration records, Federal Aviation 
Administration medical records, and repeated psychiatric 
evaluations.  For the purposes of reopening the claim, the 
Board is to presume the credibility of all new evidence 
submitted.  

None of the additional evidence tends to establish the 
essential element that was a specified basis for denial of 
the veteran's claim previously; that is the lack of 
evidence showing that there is a link between the 
veteran's service and any current allergic rhinitis, or 
evidence showing that any current allergic rhinitis is a 
chronic condition that began in service.  The new evidence 
does not address allergic rhinitis at all, there are no 
treatment notes, either immediately after service, or 
later, and there is no indication of the etiology of the 
veteran's allergic rhinitis. 

The evidence is deemed credible including the veteran's 
statements regarding his belief that he has a current 
disability linked to service, but he is not a medical 
professional, and while he is competent to describe 
symptoms, as a layperson he is not competent to testify to 
a medical diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The medical evidence 
does not indicate any etiology for the veteran's allergic 
rhinitis. Though the veteran has been asked to submit 
evidence showing a link to service in order to reopen his 
claim, he has been unwilling or unable to comply.  
Material evidence is evidence that "tends to prove the 
merits of the claim as to each essential element that was 
a specified basis for the last final disallowance of the 
claim."  See, Evans v. Brown, 9 Vet. App. at 284 (1996).  
The specified basis for the last disallowance of the 
appellant's claim was that the evidence did not show any 
link between his service and his allergic rhinitis, and 
that there was no evidence that the allergic rhinitis was 
a chronic condition that began in service.  Since the new 
evidence does not show any such link or establish the 
chronicity of the disability, the claim for service 
connection for allergic rhinitis cannot be reopened.


ORDER

Entitlement to service connection for epilepsy is denied.

Entitlement to service connection for residuals of a 
fractured right tibia is denied.

New and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for allergic 
rhinitis, and the claim is not reopened.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

